Citation Nr: 0908879	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  98-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome.

4.  Entitlement to service connection for major depression 
with dysthymia (to include anger control).

5.  Entitlement to service connection for carpal tunnel 
syndrome.

6.  Entitlement to service connection for thoracic outlet 
syndrome.

7.  Entitlement to service connection for bilateral thumb 
dislocations.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from March 1998 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefits 
sought on appeal.

In a March 2005 decision, the Board affirmed the RO's denial 
of service connection for PTSD.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In May 2007, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a Memorandum Decision.  The 
appeal is once again before the Board.

In a March 2007 rating decision, the RO granted an increased 
20 percent evaluation for fibromyalgia effective March 1, 
2002 based on clear and unmistakable error in the effective 
date of the previous grant of service-connection for 
fibromyalgia. 

The veteran requested a Board hearing in March 2007, but 
withdrew this request in April 2007.    

The issues of: (1) entitlement to service connection for 
PTSD, (2) whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
irritable bowel syndrome, (3) entitlement to service 
connection for major depression with dysthymia (to include 
anger control), (4) entitlement to service connection for 
carpal tunnel syndrome, (5) entitlement to service connection 
for thoracic outlet syndrome, and (6) entitlement to service 
connection for bilateral thumb dislocations are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Fibromyalgia results in constant or nearly constant symptoms 
refractory to therapy; The Veteran's symptoms include 
widespread musculoskeletal pain and tender points, fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
gastrointestinal symptoms, depression, and anxiety.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for fibromyalgia 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2008).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in a March 2007 statement of 
the case.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes that in a September 
2004 statement, the Veteran reported receiving disability 
through the Social Security Administration (SSA) since 1998.  
SSA records have not been associated with the claims file.  
Because the effective date of the Veteran's grant of service 
connection for fibromyalgia is in March 2002, however, 
medical records associated with the Veteran's SSA claim would 
predate the relevant period of this appeal.  Therefore, the 
Board finds that a remand for these records is not necessary 
for adjudication of the present appeal.  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

Under Diagnostic Code 5025, fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms is assigned a 20 percent rating when such symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2008).  A maximum 40 percent 
rating is assigned when such symptoms are constant, or nearly 
so, and refractory to therapy.  Id.  A note following the 
code states that widespread pain means pain in both the left 
and right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).   

A January 2005 VA examination shows that the Veteran had 
trigger point tenderness in his upper chest, neck, upper 
back, and low back, as well as joint pain.  He had complaints 
of sleep disturbance and irritable bowel syndrome.  The 
Veteran reported sharp, constant pain in the knees with 
stiffness.  Flare-ups occurred with rain and humid weather.  
Flare-ups occurred two to three times a week and lasted all 
day.  Pain was described as a 9/10 during a flare-up.  Left 
shoulder pain was sharp and constant.   The Veteran had 
steroid shots in the shoulder for pain.  The Veteran reported 
sleep disturbance four out of seven nights a week.  He woke 
up with pain.  He had symptoms of diarrhea and cramping if he 
did not take his medication or watch his diet.  He had soft 
stools, and only one per day.  The Veteran reported 
depression because of his fibromyalgia.  A physical 
examination shows that the Veteran had a diagnosis of 
fibromyalgia with tenderness in 12 of the 18 trigger points.  
He had full range of motions of his joints, except the left 
shoulder, which had a limited range of 0 to 150 degrees 
because of pain.  The Veteran was unemployed and was on 
disability since 1998.  He reported that he quit work because 
he could not work over four hours a day.

A February 2007 VA examination shows that the Veteran's 
symptoms included: fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, Reynaud's symptomatology, dyssomnia, point 
tenderness, poor concentration, soft tissue swelling, and 
subjective muscle weakness.  Precipitating factors included 
weather changes and increased activity.  The Veteran reported 
pain in the bilateral hips and knees.  He reported stiffness 
in the bilateral hips, knees, shoulders, elbows, hands, and 
back.  He had generalized muscle weakness.  His symptoms were 
both episodic and constant.  The Veteran remained unemployed.  
He slept three to four hours a night.  Gastrointestinal 
symptoms were improved with use of omepreazol.   Physical 
examination shows that the Veteran had tenderness to the 
hands and wrists with swelling bilaterally, in addition to 
pain.  He had pain to the wrists, right hip, and along the 
entire spinal column.  He had 14 out of 18 trigger points or 
tender points.  He had decreased muscle strength noted in his 
grip.  

VA treatment reports dated from 2002 to 2007 show that the 
Veteran carries a diagnosis fibromyalgia.  The Veteran has 
complained of chronic pain, poor sleep, and depression.  A 
May 2006 VA treatment report reflects chronic pain due to 
fibromyalgia.  It was noted that fibromyalgia was 
uncontrolled.  A December 2006 VA treatment report noted that 
the Veteran's medications (NSAIDS and tramadol) did not help 
with pain.  The Veteran was additionally prescribed Tylenol 3 
for pain.   

The Veteran is currently in receipt of a 20 percent rating 
for fibromyalgia.  The Board finds that a higher 40 percent 
rating is warranted where the Veteran's symptoms are shown to 
be constant, or nearly constant, and refractory to therapy.  
VA treatment records and VA examinations show that the 
Veteran has constant pain with stiffness and paresthesias.  
He has chronic sleep disturbance and depression.  VA 
treatment records also reflect some treatment for headaches 
or migraines and gastrointestinal symptoms.  VA treatment 
records indicate that the Veteran's fibromyalgia is currently 
uncontrolled.  The Board finds that the Veteran's 
fibromyalgia more closely resembles a 40 percent evaluation 
where his symptoms are near constant despite medication.  A 
40 percent evaluation is the maximum available under 
Diagnostic Code 5025.  Therefore, a higher evaluation is not 
available under that code.  

The Board has considered whether a separate evaluation is 
available for limitation of motion of the joints associated 
with fibromyalgia.  However, VA examinations do not reflect 
limitation of motion, except in the left shoulder.  The 
Veteran had a range of motion from 0 to 150 degrees in the 
left shoulder; thus, a compensable rating is not warranted 
under Diagnostic Code 5201 where the range of motion is not 
limited to shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The Board notes that functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness has already been considered in the 
Veteran's 40 percent evaluation under Diagnostic Code 5025.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Thus, an evaluation in excess of 40 
percent is not warranted. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
fibromyalgia with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Although evidence shows that the Veteran is currently 
unemployed, his unemployabilty appears to be due to a 
combination of disabilities, including his nonservice-
connected disabilities.  There is nothing in the record to 
indicate that the service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Conclusion

The Board concludes that the evidence supports a 40 percent 
rating for fibromyalgia.
	

ORDER

A 40 percent rating, but no more, is granted for fibromyalgia 
subject to the law and regulations governing the payment of 
monetary benefits. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

1.  PTSD

The CAVC remanded the appeal for service connection for PTSD 
to the Board in May 2007.  The Memorandum Decision provides 
that remand is required because VA did not inform the Veteran 
that he could submit buddy statements in order to corroborate 
his claimed in-service PTSD stressors.  VA fails to discharge 
the duty to inform a veteran claiming service connection for 
PTSD when it does not "advise the appellant that he could 
submit corroboration in the form of 'buddy statements' as to 
some of the occurrences that he alleged were in-service 
stressors."  See Sizemore v. Principi, 18 Vet. App. 246, 
273-74 (2004).  Accordingly, the Board finds that a remand is 
necessary to comply with the instructions of the Memorandum 
Decision, prior to reconsideration of the appeal by the 
Board.

2.  New and Material Evidence

The RO previously considered and denied the Veteran's claim 
for service connection for irritable bowel syndrome in a 
March 1999 rating decision.  In order to successfully reopen 
a previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence - evidence 
that is both new and material.  Thus, VCAA notice must 
include an explanation of the meaning of both "new" and 
"material" evidence, and must describe the particular type of 
evidence necessary to substantiate any service connection 
elements found to be insufficiently shown at the time of the 
prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2008); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the present case, the RO did not provide the Veteran with 
an explanation of the meaning of both "new" and "material" 
evidence; and did not provide notice of the particular type 
of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the March 1999 rating 
decision, which denied service connection for irritable bowel 
syndrome, claimed as due to service in the Persian Gulf War.  
The RO should address this VCAA notice deficiency on remand.

3.  Depression with Dysthymia, Carpal Tunnel Syndrome, 
Thoracic Outlet Syndrome, Bilateral Thumb Dislocations

VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 
2002).  Further, in a case of records held by a Federal 
department or agency, VA shall continue their efforts to 
obtain these records unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id.  

The Veteran indicated that he started receiving disability 
benefits from the Social Security Administration (SSA) in 
1998.  SSA records have not been included in the claims file.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  
 
Medical evidence of record shows that the Veteran has current 
depression, and bilateral wrist pain with swelling, 
previously diagnosed as carpal tunnel syndrome.  The Veteran 
has reported that he has depression due to fibromyalgia, and 
there is some indication that the Veteran's wrist pain may be 
related to fibromyalgia.  The Veteran has also reported that 
he has had wrist pain since working as a mechanic in service.  
In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine if the Veteran's depression and 
carpal tunnel syndrome are related to service, or to service-
connected fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) to 
address the Veteran's claims of service 
connection for PTSD and irritable bowel 
syndrome.  

The VCAA notice must specifically inform 
the Veteran that he may submit buddy 
statements in order to corroborate his 
claimed in-service PTSD stressors. 

Corrective VCAA notice must also include 
an explanation of the meaning of both 
"new" and "material" evidence, and 
describe the particular type of evidence 
necessary to substantiate any service 
connection elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
 
2.  The RO should secure a release of 
information from the Veteran for SSA 
records.  The RO should then request, 
from the SSA, all records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the Veteran and place a statement 
to that effect in the Veteran's claims 
file.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine if 
he has currently diagnosed depression 
that is etiologically related to service 
or to service-connected fibromyalgia.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the entire claims file.  
The examiner should state:

(A) Whether the Veteran has currently 
diagnosed depression or dysthymia;

(B)  Whether it is at least as likely as 
not that such disability was incurred in 
service; and

(C)  Whether it is at least as likely as 
not that such disability is proximately 
due to or the result of, or permanently 
aggravated by, service-connected 
fibromyalgia.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

4.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has carpal 
tunnel syndrome etiologically related to 
service or to service-connected 
fibromyalgia.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should review the entire claims 
file.  The examiner should state:

(A) Whether the Veteran has currently 
diagnosed carpal tunnel syndrome;

(B)  Whether it is at least as likely as 
not that such disability was incurred in 
service; and

(C)  Whether it is at least as likely as 
not that such disability is proximately 
due to or the result of, or permanently 
aggravated by, service-connected 
fibromyalgia.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

5.  The RO must review the examination 
reports to ensure that they are in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


